SHIVERS, Chief Judge.
This appeal is from the revocation of McClinton’s probation and his resultant sentence. Because the trial judge did not enter a written order reciting which probation conditions were violated, we reverse the probation revocation and remand for the entry of an amended written order specifying the conditions of probation which the trial court found McClinton violated. Clark v. State, 510 So.2d 1202 (Fla. 2d DCA 1987). Only then will the revocation and sentence be ripe for review because the trial judge also did not orally announce at the revocation hearing the specific conditions violated.
ERVIN, J., and WENTWORTH, Senior Judge, concur.